Sedgwick, J.,
dissenting.
I cannot agree that the allegation of the answer quoted in the opinion furnishes an identification of the plaintiff as the person concerning whom the libel was published. A defendant may plead as many defenses as he has, under the express provision of the code. It is not inconsistent to plead that the supposed libel was not published of and concerning the plaintiff, and in the same answer allege that the plaintiff has the precise characteristics defined in the libel.
If a libel charges larceny and is really published of and concerning A, and B sues supposing it was published concerning him, the defendant would clearly be entitled to defend on both grounds; that B had in fact been guilty of larceny, and that he was not the party concerning whom the supposed libel was published. In such case to allege in the answer that B was in fact a thief would not identify him as the person concerning whom the supposed libel was published.
The right given by statute to plead consistent defenses ought not to be abridged by the courts. It is for this reason that I consider it my duty, to dissent from that part of the reasoning of the opinion and not because it necessarily affects the conclusion reached, in which I concur.